DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 4/4/2022. 
Claims 1-20 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 

AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0287806 A1 to Balachandreswaran in view of U. S. Patent Application Publication 2017/0140209 A1 to Chen et al. (hereinafter Chen). 


Regarding Claim 1, and similarly recited Claim 20, (Original) Balachandreswaran discloses enacted on a device worn by a first player (fig. 4 visor 12, [0046]), a method comprising: 
receiving an indication of launch of a virtual projectile by a virtual-projectile launcher of the first player ([0069]-[0070] discloses for example, in a game of laser tag, the user may activate the trigger by pressing a push button that sends a request to emit an IR beam … an emitter 13 can be used as an  laser tag gun); 
receiving an image aligned to a launch axis of the virtual-projectile launcher ([0083] discloses the emitter 200, 220, with its positioning and 3 axis compass can let each user 201, 202, know where and what direction everyone is firing from regardless of if they are in the view of the visor 311, 312); 
outputting a hit signal to a server on determining, pursuant to receiving the indication of launch, that a recognized object is imaged in a projectile-delivery area of the image ([0054] discloses  the visor 12 can detect events in the game play world or on other users. Events in the game play world, which are CGI, can be generated by the visor 12 or the central console. Events on other users are detected using the receiver 14 which can be a vest. Output sensors are placed on or in the vest which transfer information to the visor's processor. For example, if the vest was hit with a laser tag gun); 
outputting a position of the device to the server ([0082]-[0083], [0088] discloses each user's device location is known through a means of wireless positioning. This can be accomplished in a variety of ways such as ultrasonic, RF, RFID, Wi-Fi, GPS, magnetic sensing or other wireless communication peripherals); and 
outputting an orientation of the launch axis to the server ([0054], [0057], [0083] discloses the visor 12 can detect events in the game play world or on other users. Events in the game play world, which are CGI, can be generated by the visor 12 or the central console… All Players of the game will share the explored maps, positions, orientation etc. with the central game management system which can be a console 11 or server based gaming engine. The game then uses this information to add global CGI effects and characters into the game play… the emitter 200, 220, with its positioning and 3 axis compass can let each user 201, 202, know where and what direction everyone is firing from regardless of if they are in the view of the visor). 

However, Balachandreswaran does not explicitly disclose that the hit detection is imaged based … and the server being configured to receive a position of a second player and output a hit assignment if the recognized object and the second player are coincident at the indicated launch of the virtual projectile. 
In a related invention, Chen discloses an image recognition system for implementing game play features of a game related to the field of image processing. By allowing a communication device controlled by a player participating in the game to capture images and apply the image recognition features on the captured images, game play operations may be applied to other players included in the captured image within a context of the game play of the game.  Chen discloses “…the server being configured to receive a position of a second player and output a hit assignment if the recognized object and the second player are coincident at the indicated launch of the virtual projectile” ([0071], [0084] discloses multiple players may start the game on their respective communication devices. During game play, each player may hold the communication device with their hand to capture a scene image that includes a physical scene, where the physical scene may include a targeted player. The identification of the targeted player, i.e. the shot player, represented by the image information included in the captured image may subsequently be determined based on a relationship that correlates the body characteristic information acquired from the captured image to a user identifier assigned to the targeted player). 

Balachandreswaran discloses a multi dynamic environment and location based active augmented/mixed reality (AR) gaming system having means to utilize its surrounding environment and locations of other systems and devices in conjunction with computer based advanced calculation and graphics to dynamically change the gaming environment to any location and environment of a game play.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the image recognition processing feature of Chen with the gaming system of Balachandreswaran in order to improve the object recognition of its system (Balachandreswaran, [0005]).

Regarding Claim 2, (Original) Balachandreswaran in view of Chen discloses the method of claim 1 wherein the device includes a head-worn display device (fig. 4, visor 12; [0046]).  

Regarding Claim 3, (Original) Balachandreswaran in view of Chen discloses the method of claim 1 wherein the first and second players are among a plurality of players participating in a game (Balachandreswaran, [0040]).  


Regarding Claim 4, (Original) Balachandreswaran in view of Chen discloses the method of claim 1 wherein the virtual-projectile launcher is communicatively coupled to the device and includes a rigidly mounted camera (Balachandreswaran, [0048]; Chen, [0071], [0084]).  

Regarding Claim 5, (Original) Balachandreswaran in view of Chen discloses the method of claim 1 wherein the image comprises a reticle image, wherein the virtual-projectile launcher includes a camera configured to acquire the image and a transmitter configured to transmit the image to the device (Balachandreswaran, [0048], [0051], [0060]; Chen, [0071], [0084]).  

Regarding Claim 6, (Original)  Balachandreswaran in view of Chen discloses the method of claim 5 wherein the camera includes a thermal-imaging camera (Balachandreswaran, [0048], [0051], [0060], [0064]).  

Regarding Claim 7, (Original) Balachandreswaran in view of Chen discloses the method of claim 1 wherein the launch axis is a longitudinal axis of the virtual-projectile launcher (Balachandreswaran , figs. 6-7, 10,  [0070]).  

Regarding Claim 8, (Original) Balachandreswaran in view of Chen discloses the method of claim 1 wherein the virtual-projectile launcher includes a trigger and a transmitter configured to transmit the indication of launch pursuant to actuation of the trigger (Balachandreswaran, figs. 6-7, 10, [0070]).  



Regarding Claim 9, (Original) Balachandreswaran in view of Chen discloses the method of claim 1 wherein the virtual-projectile launcher is a hand or foot of the first player or a passive implement used by the first player (figs. 6-7, 10).  

Regarding Claim 10, (Original) Balachandreswaran in view of Chen discloses the method of claim 1 wherein the recognized object includes a human being (Chen, [0071], [0084]).  

Regarding Claim 11, (Original) Balachandreswaran in view of Chen discloses the method of claim 1 further comprising determining, in a previously trained machine-learning engine operating on the device, whether the recognized object is imaged in the projectile-delivery area of the image (Balachandreswaran, [0007]).  

Regarding Claim 12, (Original) Balachandreswaran in view of Chen discloses the method of claim 1 wherein the position includes global positioning- system (GPS) coordinates (Balachandreswaran, [0082]-[0083]).  

Regarding Claim 13, (Original) Balachandreswaran in view of Chen discloses the method of claim 1 further comprising computing the orientation of the launch axis based on inertial and/or magnetic data sensed on the virtual-projectile launcher and received by the device (Balachandreswaran, [0082]-[0083]).  

Regarding Claim 14, (Original) Balachandreswaran in view of Chen discloses the method of claim 1 wherein the position of the device and/or the orientation of the launch axis are computed based on one or more reference images acquired by a camera arranged on the device (Balachandreswaran, [0082]-[0083]; Chen, [0071], [0084]).  

Regarding Claim 15, and similarly recited Claim 20, (Original) Balachandreswaran discloses a method enacted on a server to support an experience wherein a virtual projectile is launched by a virtual-projectile launcher of a first player, the method comprising: 
receiving a hit signal from a device worn by the first player (figs. 1-8, 10-11, [0046]), the device being configured to output the hit signal on determining, pursuant to receiving an indication of launch of the virtual projectile ([0069]-[0070] discloses for example, in a game of laser tag, the user may activate the trigger by pressing a push button that sends a request to emit an IR beam … an emitter 13 can be used as an  laser tag gun; [0083] discloses the emitter 200, 220, with its positioning and 3 axis compass can let each user 201, 202, know where and what direction everyone is firing from regardless of if they are in the view of the visor 311, 312; [0054] discloses  the visor 12 can detect events in the game play world or on other users. Events in the game play world, which are CGI, can be generated by the visor 12 or the central console. Events on other users are detected using the receiver 14 which can be a vest. Output sensors are placed on or in the vest which transfer information to the visor's processor. For example, if the vest was hit with a laser tag gun), ….
receiving a position of the device ([0082]-[0083], [0088] discloses each user's device location is known through a means of wireless positioning. This can be accomplished in a variety of ways such as ultrasonic, RF, RFID, Wi-Fi, GPS, magnetic sensing or other wireless communication peripherals); 
receiving an orientation of a launch axis of the virtual-projectile launcher ([0054], [0057], [0083] discloses the visor 12 can detect events in the game play world or on other users. Events in the game play world, which are CGI, can be generated by the visor 12 or the central console… All Players of the game will share the explored maps, positions, orientation etc. with the central game management system which can be a console 11 or server based gaming engine. The game then uses this information to add global CGI effects and characters into the game play… the emitter 200, 220, with its positioning and 3 axis compass can let each user 201, 202, know where and what direction everyone is firing from regardless of if they are in the view of the visor); 
receiving a position of a second player ([0082]-[0083], [0088] discloses each user's device location is known through a means of wireless positioning); and 
outputting a hit assignment on determining, pursuant to receiving the hit signal, that the recognized object and the second player are coincident at the indicated launch of the virtual projectile (figs. 1-8, 10-11, [0054] discloses  the visor 12 can detect events in the game play world or on other users. Events in the game play world, which are CGI, can be generated by the visor 12 or the central console. Events on other users are detected using the receiver 14 which can be a vest. Output sensors are placed on or in the vest which transfer information to the visor's processor. For example, if the vest was hit with a laser tag gun).  

However, Balachandreswaran does not explicitly disclose that the hit detection is imaged based … and the that a recognized object is imaged in a projectile-delivery area. In a related invention, Chen discloses an image recognition system for implementing game play features of a game related to the field of image processing. By allowing a communication device controlled by a player participating in the game to capture images and apply the image recognition features on the captured images, game play operations may be applied to other players included in the captured image within a context of the game play of the game.  Chen discloses “…the server being configured to receive a position of a second player and output a hit assignment if the recognized object and the second player are coincident at the indicated launch of the virtual projectile” ([0071], [0084] discloses multiple players may start the game on their respective communication devices. During game play, each player may hold the communication device with their hand to capture a scene image that includes a physical scene, where the physical scene may include a targeted player. The identification of the targeted player, i.e. the shot player, represented by the image information included in the captured image may subsequently be determined based on a relationship that correlates the body characteristic information acquired from the captured image to a user identifier assigned to the targeted player). 

Balachandreswaran discloses a multi dynamic environment and location based active augmented/mixed reality (AR) gaming system having means to utilize its surrounding environment and locations of other systems and devices in conjunction with computer based advanced calculation and graphics to dynamically change the gaming environment to any location and environment of a game play.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the image recognition processing feature of Chen with the gaming system of Balachandreswaran in order to improve the object recognition of its system (Balachandreswaran, [0005]).

Regarding Claim 16, (Original) Balachandreswaran in view of Chen discloses the method of claim 15 wherein the server includes one or more of a cloud server or an edge server (Balachandreswaran, [0036]).  

Regarding Claim 17, (Original) Balachandreswaran in view of Chen discloses the method of claim 15 wherein the first player and the second player are among a plurality of players in an outdoor gaming experience, the method further comprising updating a map of player location for each of the plurality of players pursuant to receiving the position of the device and the position of the second player (Balachandreswaran, figs. 1-12, [0055], [0082], [0083], [0088]).  

Regarding Claim 18, (Original) Balachandreswaran in view of Chen discloses the method of claim 17 wherein the server includes a distributed server executing in parallel on devices worn by the plurality of players (Balanchandreswaran, [0036]-[0040]).  

Regarding Claim 19, (Original) Balachandreswaran in view of Chen discloses the method of claim 15 wherein outputting the hit assignment includes outputting to one or both of the first player and the second player (Balachandreswaran, figs. 1-12, [0046], [0054]-[0058]).  

Response to Arguments/Remarks

Applicant’s arguments filed 04/04/2022 have been fully considered but they are moot because the arguments do not apply to any of the references used in the current rejection. 

Conclusion
Claims 1-20 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715